—ON PETITION TO REHEAR—
SHRIVER, Presiding Judge.
Petitioners, plaintiffs-appellants in the above styled cause, have filed a Petition to Rehear the opinion and judgment of this Court heretofore filed on June 29, 1979.
A consideration of the petition discloses that no material matters in said cause are brought to the attention of this Court which were overlooked and not fully considered in the said opinion and decree of the Court of June 29, 1979.
The said Petition to Rehear is respectfully denied.
TODD, and LEWIS, JJ., concur.